Citation Nr: 1030308	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for internal hemorrhoids.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to service connection for a lumbar strain.

5.  Entitlement to service connection for arthralgia of the hands 
and fingers.  

6.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and anxiety.  

7.  Entitlement to an initial compensable disability rating for 
status post bunionectomy of the right foot with surgical scar and 
degenerative joint disease.  

8.  Entitlement to an initial compensable disability rating for 
degenerative joint disease of the left foot with mild hallux 
valgus.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1997 to September 1997 
and from January 1999 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, Louisiana, 
denying the claims currently on appeal.  

The Veteran has claimed service connection for PTSD.  Construing 
the claim liberally, however, the Board finds that it should be 
characterized as one for service connection for a psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam order) (it is the responsibility of the 
Board to consider alternate current conditions within the scope 
of the claim).  The issue is thus restated on the title page of 
this decision.

The issues of entitlement to service connection for internal 
hemorrhoids, a psychiatric disorder, and a lumbar strain, as well 
as entitlement to compensable disability ratings for status post 
bunionectomy of the right foot and degenerative joint disease of 
the left foot are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a chronic right knee 
disability.  

2.  The Veteran does not suffer from pes planus.  

3.  The Veteran has not been diagnosed with a disability 
associated with her complaints of arthralgia of the hands and 
fingers.  


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service 
connection for a right knee disability have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for establishing entitlement to service 
connection for pes planus have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  

3.  The criteria for establishing entitlement to service 
connection for arthralgia of the hands and fingers have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

A letter sent to the Veteran in January 2005 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision in this matter.  The letter informed her of 
what evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  While the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned), because the claims are being denied, any question as 
to the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of her case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in May 2005, 
and VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, neither 
the Veteran nor her representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Right Knee Disability

The Veteran contends that she is entitled to service connection 
for a right knee disability.  Specifically, the Veteran contends 
that she injured her right knee during active duty in 1997.  
However, as outlined below, the preponderance of the evidence 
demonstrates that the Veteran has not been diagnosed with a 
current right knee disability.  As such, service connection is 
not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did complain of right knee pain during her active 
military service.  According to a February 1999 in-service 
treatment record, the Veteran had right knee pain for the past 2 
years since falling off of a repelling wall.  However, according 
to the Veteran's December 2003 separation examination, her lower 
extremities were normal at this time.  Therefore, the evidence 
does not demonstrate that the Veteran suffered from a chronic 
knee disability during her active military service.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The Veteran's post-service treatment records demonstrate that the 
Veteran does not suffer from a current right knee disability.  
The Veteran was afforded a VA examination of the right knee in 
May 2005.  The Veteran reported injuring her right knee during 
basic training in 1997 when she fell off of a tower.  She 
reported being on crutches and a limited profile for 2 to 3 
weeks, but she resumed normal training and activities afterward.  
She reported intermittent achiness after this injury and that she 
was put on a limited profile in 2002 because of a flare-up of her 
right knee pain.  Examination of the right knee revealed no 
deformity, inflammation, instability, locking or dislocating.  
The Veteran was also capable of a full and normal range of motion 
without pain or limited motion upon repetition.  There were also 
no patellar or meniscal abnormalities.  The examiner concluded 
that the Veteran had a normal right knee.  The record contains no 
further medical evidence of a right knee disability. 

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a right knee 
disability.  While the evidence suggests that the Veteran 
experienced right knee pain in service, there is no evidence of a 
current disability of the right knee, suggesting that this was an 
acute condition that resolved prior to separation from active 
duty.  Examination in May 2005 revealed a normal right knee.  
There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Without a medical diagnosis of a right knee disability, 
the Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board recognizes that the Veteran has reported right knee 
pain.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  However, while the Veteran is competent to testify to 
right knee pain, pain alone is not a disability for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  Therefore, the preponderance of the evidence of 
record demonstrates that the Veteran is not entitled to service 
connection for a right knee disability.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a right knee disability must be denied.

Pes Planus

The Veteran contends that she is entitled to service connection 
for pes planus.  Specifically, the Veteran has alleged that she 
was told that she had flat feet during her military service.  
However, as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran does not suffer from pes 
planus of the feet.  As such, service connection is not 
warranted.  

The Veteran's service treatment records do indicate that the 
Veteran was told she suffered from pes planus during her active 
military service.  According to a November 2003 treatment record, 
the Veteran had pes planus of the right foot.  However, there was 
no mention of pes planus during the Veteran's December 2003 
separation examination.  

As already noted, when there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage, 10 Vet. App. at 495-98.  However, medical 
evidence must relate this chronic symptomatology to the Veteran's 
present condition.  See id.  

The Veteran's post-service treatment records demonstrate that the 
Veteran has not suffered from chronic symptomatology of pes 
planus since her separation from active duty.  The Veteran was 
afforded a VA examination of the feet in May 2005.  The Veteran 
reported being told that she suffered from flat feet during her 
active military service.  However, the Veteran denied any foot 
pain or limitation related to this condition.  Examination of the 
feet revealed that the Veteran had a normal gait with no 
functional limitations on standing or walking.  There was also no 
abnormal weight bearing and the Veteran had normal posture on 
standing and walking.  Examination also revealed the Veteran to 
have normal foot arches bilaterally.  There is no further 
evidence of record suggesting that the Veteran has been diagnosed 
with pes planus.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for pes planus.  While the 
Veteran's service treatment records do reference pes planus of 
the right foot, there was no finding of this condition during the 
Veteran's December 2003 separation examination.  Furthermore, the 
post-service medical evidence demonstrates that the Veteran does 
not suffer from pes planus.  As already noted, without a medical 
diagnosis of pes planus, the Board must deny the Veteran's claim.  
See Degmetich, 104 F.3d at 1333 (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for pes planus must be denied.

Arthralgia of the Hands and Fingers

The Veteran contends that she is entitled to service connection 
for arthralgia of the hands and fingers.  However, the evidence 
of record demonstrates that the Veteran has not been diagnosed 
with a disability associated with this symptomatology.  As such, 
service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that 
the Veteran suffered a chronic disability of the hands and 
fingers during military service.  The Veteran did report 
suffering from pain in her hands during active duty.  However, 
there is no evidence of an actual disease or injury of the hands 
and fingers during military service, and there is no evidence of 
any diagnosed disability associated with the Veteran's complaints 
of pain.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage, 10 Vet. App. at 
495-98.  However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that the 
Veteran has been diagnosed with a disability of the hands and 
fingers.  The first post-service medical evidence regarding this 
condition is the May 2005 VA examination.  The Veteran reported 
suffering from achiness and stiffness in the joints of both 
hands.  The Veteran denied numbness, tingling or weakness to the 
hands or upper extremities.  Examination revealed no change in 
strength and dexterity in the hands.  The Veteran also exhibited 
a full and normal active range of motion in the hands and fingers 
bilaterally, with no deformity or inflammation.  The Veteran was 
also able to make a complete fist.  She also exhibited normal 
fine and gross motor function.  The examiner concluded that 
examination of the hands was normal.  The record contains no 
other medical evidence diagnosing the Veteran with a chronic 
disability of the hands or fingers.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a disability of the 
hands or fingers.  There is no evidence suggesting that the 
Veteran has ever been diagnosed with such a disorder, and 
according to the Veteran's May 2005 VA examination, her hands 
were normal.  There must be a current diagnosis of a disorder for 
service connection to be granted.  Hickson, 12 Vet. App. at 252.  
Without a medical diagnosis of a disability of the hands, the 
Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 
1333 (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the record does not a diagnosis of 
arthralgia of the hands.  However, arthralgia simply means joint 
pain and it is not a disability of its own.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 152 (31st ed. 2007).  Pain alone 
is not a disability for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  As such, service 
connection for arthralgia is not permitted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for arthralgia of the hands and fingers must be 
denied.


ORDER

Entitlement to service connection for a right knee disability is 
denied.  

Entitlement to service connection for pes planus is denied.  

Entitlement to service connection for arthralgia of the hands and 
fingers is denied.  


REMAND

Internal Hemorrhoids

The Veteran contends that she is entitled to service connection 
for internal hemorrhoids.  Specifically, she has alleged that she 
suffered from rectal bleeding during her active military service.  
However, additional evidentiary development is necessary before 
appellate review may proceed on this matter.  

The Veteran's service treatment records do not demonstrate that 
the Veteran was treated for hemorrhoids or rectal bleeding during 
her active military service.  However, the Veteran is competent 
to testify to suffering from rectal bleeding during her active 
military service.  Lay assertions may serve to support a claim 
for service connection when they relate to the occurrence of 
events that are observable as a lay person or the presence of a 
disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  

Subsequent treatment records confirm that the Veteran was 
suffering from rectal bleeding within two months of her 
separation from active duty.  According to a May 2004 VA 
outpatient treatment record she had a history of rectal bleeding.  
Examination revealed external hemorrhoids to be absent and 
digital rectal examination revealed no masses.  However, a 
subsequent surgical consultation note from August 2004 found 
evidence of small internal and external hemorrhoids.  

There is no further evidence of record confirming whether this 
condition resolved upon treatment.  While the Veteran was 
afforded a VA examination in May 2005, she turned down a rectal 
examination.  However, since the Veteran noticed symptoms of 
rectal bleeding immediately following her separation from active 
duty, the Board finds that the Veteran should be scheduled for a 
new VA examination.  The examiner should examine the Veteran and 
determine whether she currently suffers from hemorrhoids, or 
whether it appears that this was an acute condition that resolved 
in 2004.  The Veteran should be informed that, while VA has a 
statutory duty to assist in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate with 
VA in developing evidence - the duty to assist is not a one way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As such, 
if the Veteran chooses not to show for this examination, she is 
notified that VA will have no choice but to decide her claim 
based on the evidence of record as it currently exists.  

Service Connection for a Psychiatric Disorder

The Veteran contends that she is entitled to service connection 
for a psychiatric disorder, to include PTSD and anxiety.  
However, additional evidentiary development is necessary before 
appellate review may proceed on this matter.  

The Veteran's service treatment records demonstrate that she was 
treated for anxiety during her active duty.  According to her 
December 2003 separation examination, she suffered from anxiety 
not otherwise specified.  The Veteran also endorsed having 
nervous trouble and frequent trouble sleeping during this 
examination.  

Post-service treatment records demonstrate that the Veteran has 
continued to seek treatment for psychiatric complaints since her 
separation from active duty.  According to a November 2004 VA 
outpatient treatment record, the Veteran was suffering from 
depression.  The Veteran was also afforded a VA mental 
examination in February 2005.  The examiner concluded that the 
Veteran suffered from an acute PTSD reaction, but because of her 
youth, intelligence and health she should be able to recover 
completely.  However, a July 2005 VA outpatient treatment record 
noted that the Veteran suffered from an anxiety disorder and a 
February 2006 record diagnosed her with depression.  There are no 
subsequent treatment records in the claims file, so it is not 
clear whether her psychiatric disorder was in fact an acute 
disorder as suggested by the February 2005 VA examiner.  As such, 
the Veteran must be afforded a new VA psychiatric examination.  

Lumbar Strain

The Veteran contends that she is entitled to service connection 
for a lumbar strain.  However, additional evidentiary development 
is necessary before appellate review may proceed on this matter.  

The Veteran's service treatment records demonstrate that the 
Veteran was seen with complaints of low back pain during her 
active military service.  According to a November 2003 record, 
the Veteran had complaints of low back pain for several months 
with no specific antecedent trauma recalled.  Examination 
revealed the Veteran to have full range of motion of the 
thoracolumbar spine with no pain on motion.  A diagnosis of 
lumbago was assigned.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  The Veteran was afforded a VA 
examination of the lumbar spine in May 2005.  The Veteran 
reported having low back pain during her military service and she 
stated that she has continued to have intermittent mild to 
moderate pain in the low back occurring 1 to 2 times per week.  
Examination of the lumbar spine revealed a normal range of motion 
without pain or limitation upon repetition.  The examiner 
diagnosed the Veteran with a chronic lumbar strain.  As a lay 
person, the Veteran is competent to testify to chronic low back 
pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support the existence of a disability even when not corroborated 
by contemporaneous medical evidence).  

Based on the above evidence, the Board finds that the Veteran 
should be scheduled for a VA examination so that an opinion 
regarding etiology may be provided.  The evidence demonstrates 
that the Veteran suffered from low back pain during active duty, 
and she has indicated that this low back pain was chronic since 
her separation from active duty.  Finally, the May 2005 VA 
examiner diagnosed the Veteran with a chronic lumbar strain.  An 
additional VA examination is needed so that an opinion as to 
etiology may be provided.  

Increased Disability Rating Claims

The Veteran contends that she is entitled to a compensable 
disability rating for her service-connected status post 
bunionectomy of the right foot and her service-connected 
degenerative joint disease of the left foot; mild hallux valgus.  
Specifically, the Veteran indicated in her May 2006 appeal to the 
Board that she felt she was entitled to a disability rating of 30 
percent for these disabilities.  However, additional evidentiary 
development is necessary before appellate review may proceed.  

The Veteran was last afforded a VA examination for these 
disabilities in May 2005.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that there 
has been a material change in disability or that the current 
rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new examination 
after a 2 year period between the last VA examination and the 
Veteran's contention that the pertinent disability had increased 
in severity).  The Veteran indicated in her May 2006 appeal to 
the Board that these conditions had continued to worsen since her 
separation from active duty.  Therefore, since the Veteran has 
alleged that her disabilities are worsening, and since it has 
been more than 5 years since her last VA examination, she must be 
scheduled for a new VA examination.  

Furthermore, the most recent VA Medical Center (VAMC) treatment 
records in the claims file are from February 2006.  As such, 
treatment records prepared since this time should be obtained and 
incorporated into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain copies of the 
Veteran's VA Medical Center (VAMC) treatment 
records since February 2006.  The Veteran 
should also be contacted and provided the 
opportunity to submit any other relevant 
evidence she has in support of her claim.  
Once these records are obtained, they should 
be incorporated into the Veteran's claims 
file.  

2.  The Veteran should be scheduled for a VA 
examination before an appropriate physician 
to determine whether she has a current 
diagnosis of hemorrhoids.  The Veteran's 
claims file and a copy of this remand must be 
made available to the examiner at the time of 
examination.  If the Veteran is found to 
suffer from hemorrhoids, the examiner is 
asked to opine as to whether it is at least 
as likely as not that the Veteran's 
hemorrhoids manifested during, or as a result 
of, active military service.  A complete 
rationale for any opinion offered must be 
provided.  

3.  The Veteran should also be scheduled for 
a VA psychiatric examination.  The Veteran's 
claims file and a copy of this remand must be 
made available to the examiner at the time of 
examination.  The examiner is asked to 
determine whether the Veteran currently 
suffers from any psychiatric disability, to 
include PTSD and anxiety.  All indicated 
tests and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following questions:

(a) Is a diagnosis of any psychiatric 
disorder, to include PTSD or anxiety, 
appropriate?

(b) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, is 
it at least as likely as not that this 
disorder(s) is a result of the Veteran's 
military service?  

A complete rationale for any opinion offered 
must be provided.  

4.  The Veteran should also be scheduled for 
a VA examination before an appropriate 
specialist to determine whether she suffers 
from a lumbar spine disability.  The 
Veteran's claims file and a copy of this 
remand must be made available to the examiner 
at the time of examination.  If the Veteran 
is found to suffer from a lumbar spine 
disability, the examiner should opine as to 
whether it is at least as likely as not that 
this disability manifested during, or as a 
result of, the Veteran's active military 
service.  A complete rationale for any 
opinion offered must be provided.  

5.  The Veteran should also be scheduled for 
a VA examination before an appropriate 
physician to determine the current level of 
severity of her service-connected right foot 
status post bunionectomy.  The Veteran's 
claims file and a copy of this remand must be 
made available to the examiner at the time of 
examination.  All indicated tests and studies 
should be performed, and all associated 
symptomatology should be outlined in detail.  

6.  Finally, the Veteran should be scheduled 
for a VA examination before an appropriate 
physician to determine the current level of 
severity of her service-connected 
degenerative joint disease of the left foot.  
The Veteran's claims file and a copy of this 
remand must be made available to the examiner 
at the time of examination.  All indicated 
tests and studies should be performed, and 
all associated symptomatology should be 
outlined in detail.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left foot.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted above 
during flare-ups and/or with repeated use.  

7.  After completion of the above, the appeal 
should be reviewed in light of any new 
evidence.  If the appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

Also, if the Veteran is diagnosed with PTSD 
during her examination, the RO/AMC should 
then adjudicate the Veteran's claim for 
service connection for PTSD under the amended 
version of 38 CFR § 3.304(f), effective July 
12, 2010.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


